Citation Nr: 0215186	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  02-00 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date earlier than October 13, 
2000, for an award of compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which awarded compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a colostomy due to gall 
bladder surgery and assigned a 100 percent rating effective 
October 13, 2000.  The veteran has appealed the effective 
date of the award.  


FINDINGS OF FACT

1.  The veteran underwent gallbladder removal at a VA 
hospital in March 1989; postoperative complications 
necessitated numerous subsequent surgical procedures.  

2.  In December 1990 the veteran submitted a claim to VA 
under the Federal Tort Claims Act for monetary damages based 
on disability claimed to have resulted from VA treatment; he 
subsequently filed a tort action against the Government in a 
United States District Court.  

3.  The veteran's December 1990 claim for monetary damages 
under the Federal Tort Claims Act, Form SF-95, did not 
contain an expression of intent to apply for VA compensation.  

4.  The VA General Counsel notified the Director of the VA 
Compensation and Pension Service in May 1993 that the veteran 
had been awarded damages in the amount of $164,471.22 
pursuant to a settlement of the veteran's action against the 
Government.  

5.  The Director of the VA Compensation and Pension Service 
notified the Director of the RO on June 11, 1993, that the 
veteran's tort claim had been settled and that a claim 
satisfying the requirements of 38 C.F.R. § 3.154 was on file.  

6.  A claim for VA compensation for disability resulting from 
gallbladder surgery and its complications was received on 
October 13, 2000.  

7.  By a rating decision of April 2001, the RO found the 
veteran entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for a colostomy secondary to VA surgery 
and assigned a 40 percent rating effective October 13, 2000.  


CONCLUSIONS OF LAW

1.  An effective date of June 11, 1993, for an award of VA 
disability compensation based on VA medical treatment is 
warranted.  38 U.S.C.A. §§ 1151, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.151, 3.154, 3.160, 3.400(i) (2001).  

2.  The veteran's December 1990 claim for monetary damages 
under the Federal Tort Claims Act did not constitute a claim 
for benefits under 38 U.S.C.A. § 1151.  28 U.S.C. § 2674; 
38 U.S.C.A. § 1151; 38 C.F.R. § 14.500, 14.600-617 (2001).   

3.  An effective date of June 11, 1993, but no earlier, for 
an award of VA disability compensation based on VA medical 
treatment is warranted.  38 U.S.C.A. §§ 1151, 5110 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.151, 3.154, 3.155, 3.160, 
3.400(i) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  In this case, the regulations are thus 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also requires that VA make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In the present case, however, it is the law rather than the 
factual evidence that is dispositive of the issue on appeal.  
The issue before the Board is legal rather than medical, and 
its outcome will be determined by the interpretation and 
application of the law and regulations regarding the 
effective dates of monetary awards.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See generally Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law).  

Consequently, the notice and duty to assist provisions of the 
VCAA are not applicable to the present appeal.  

Factual Background

VA medical records show that in March 1989 the veteran 
underwent a cholecystectomy which was complicated by 
necrotizing pancreatitis and perforation of the duodenum, 
necessitating numerous surgical procedures, including a 
permanent colostomy.  

On December 28, 1990, the veteran filed a SF 95, Claim for 
Damage or Injury Under the Federal Tort Claims Act, 28 U.S.C. 
§ 2674, wherein he sought damages in the amount of $500,000 
for personal injury consisting of "[p]ermanent and 
significant pain; diarrhea; passing of blood in urine; 
significant localized pain in the area of the low back to 
penis on the right side; limitation of activity including 
walking; requires wheelchair assistance; difficulty driving; 
ongoing digestive problems" due to VA medical care since 
March 1989.  In July 1991 the veteran filed a civil action 
against the Government in the United States District Court 
for the Eastern District of Michigan seeking damages in the 
same amount.  

By a memorandum date-stamped in May 1993, the VA Deputy 
Assistant General Counsel notified the Director of the VA 
Compensation and Pension Service that the veteran's claim 
under the Federal Tort Claim Act had been settled and that 
$164,471.22 had been paid to the veteran pursuant to the 
settlement.  

By a memorandum dated June 11, 1993, the Director of the VA 
Compensation and Pension Service notified the Director of the 
Detroit VA Regional Office of the settlement of the tort 
claim.  The memorandum contained the following language:  

Review of the claims folder reveals a 
claim for benefits has been filed which 
meets the requirements of 38 C.F.R. 
§ 3.154.  Accordingly, development should 
be undertaken in accordance with M21-1, 
part IV, [paragraph] 22.03 et seq.  Upon 
completion of the required development, 
the material received, together with the 
claims folder, should be referred to the 
rating board for a decision as to 
entitlement to benefits under 38 U.S.C. 
§ 1151.  If the decision is favorable, 
benefits payable will be subject to 
offset as [under 38 C.F.R. § 3.800 
(a)(2)] as explained above.  

On October 13, 2000, the RO received an informal claim from 
the veteran for "service connection" for his 1989 
gallbladder surgery at a VA hospital which resulted in his 
having to wear a colostomy bag.  By an April 2001 rating 
decision, compensation was awarded under § 1151 for a 
colostomy secondary to gallbladder surgery.  A 100 percent 
schedular rating was assigned and the award was made 
effective from October 13, 2000.  

The RO notified the veteran on May 15, 2001, that 
compensation had been awarded under 38 U.S.C.A. § 1151 with a 
payment start date of November 1, 2000.  The letter advised 
that the total amount of the benefits awarded would be 
withheld until an amount equal to the [settlement] amount of 
$164,471.22 had been recouped.  

Legal criteria

The provisions of 38 U.S.C.A. § 5110 and its implementing VA 
regulation, 38 C.F.R. § 3.400 (2001), govern the assignment 
of effective dates of VA benefit awards.  The language of 
§ 5110(a) contains the following general provision:  

Unless specifically provided 
otherwise..., the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase of 
compensation...shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

The effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 is the date the injury or 
aggravation was suffered if the claim is received within one 
year after that date; otherwise, the effective date is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(c) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400(i) (2001).  

Payment of compensation may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. § 5111 (West 1991).

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (2001).  Upon request made in 
person or in writing, the Secretary shall furnish, free of 
expense, all such printed instructions and forms as may be 
necessary in establishing the claim.  38 U.S.C.A. § 5102 
(West 1991 & Supp. 2002).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs...may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If [the formal claim] is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2001).  A claim "means 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit," Brannon v. West, 12 Vet. App. 32 
(1998); 38 C.F.R. § 3.1(p) (2001).  

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability or for death 
benefits resulting from the pursuit of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment or examination under VA laws may be accepted as a 
claim.  38 C.F.R. § 3.154 (2002).  (Authority 38 U.S.C.A. 
§ 1151).  

When disability or death is due to VA hospital treatment, 
training, medical or surgical treatment, or examination, a 
specific application for benefits will not be initiated.  
38 C.F.R. § 3.150(c) (2001).  

Discussion

The determination as to the effective date of the award of 
compensation under 38 U.S.C.A. § 1151 is controlled by the 
date of receipt of the original claim for benefits under that 
section.  The RO has implicitly found that the informal claim 
received on October 13, 2000, constituted the earliest, 
indeed the only, claim of record that meets the requirements 
of 38 C.F.R. § 3.154, the critical element of which is that 
there be an expression of intent to file a claim for benefits 
based on VA medical treatment.  No document received from the 
veteran before October 13, 2000, and meeting the requirements 
of that section is now of record in the claims file, but the 
June 1993 memorandum from the Director of the VA Compensation 
and Pension Service contains an explicit reference to a claim 
that was said to be in the file at that time.  The reference 
cannot be casually dismissed as an error since it is found in 
a document that is not a form letter but was individually 
drafted to reflect the circumstances of the veteran's case.  
The memorandum directs that a specific course of action be 
undertaken in response to the filing of such a claim, namely, 
that the veteran's entitlement to benefits under § 1151 be 
developed and adjudicated.  

The evidence as to whether such a claim was filed before June 
1993 is ambiguous given that the document is not of record, 
that the file contains no other reference to such a document, 
and that the veteran himself has not alleged that he ever 
filed a disability claim before October 2000 other than the 
December 1990 SF-95 tort claim.  In the absence of any means 
for reconciling the conflict, the Board must find that the 
evidence of record with respect to the question of whether a 
claim was in fact of record in June 1993 is in relative 
equipoise and that the benefit of the doubt must be resolved 
in favor of the veteran.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  This finding is consistent with judicial 
precedent establishing a presumption of regularity under 
which it is presumed that government officials, in this case 
the Director of the VA Compensation and Pension Service in 
preparing the memorandum, "have properly discharged their 
official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  The presumption that there has been 
regularity in the administrative process may be rebutted only 
by "clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 311 (1999); Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  Accordingly, in the absence of clear and 
unmistakable evidence that a document meeting the 
requirements of 38 C.F.R. § 3.154 was not of record at the 
time of the June 11, 1993, memorandum, the Board accepts such 
memorandum as the earliest evidence of the filing of a claim 
for compensation under 38 U.S.C.A. § 1151 and assigns that 
date as the effective date of the later award under that 
section.  

The veteran contends that the § 1151 compensation award 
should extend all the way back to March 1989, the date of his 
original hospitalization for gallbladder surgery, on the 
basis of his submission of the December 1990 application for 
damages under the Federal Tort Claims Act.  In determining 
whether the December 1990 Form SF 95 may be recognized as a 
claim for compensation, fundamental differences between a 
claim for VA compensation and a claim under the Federal Tort 
Claims Act must be taken into account.  The law makes a clear 
distinction between the two types of claims.  

The Federal Tort Claims Act prescribes a uniform procedure 
for the handling of claims against the Government on account 
of damage to or loss of property, personal injury or death 
caused by negligent or wrongful acts or omission of a 
Government employee under circumstances where the United 
States, if a private person, would be liable under the law.  
28 U.S.C.A. 1291, 1346, 1402, 2401, 2402, 2411, 2412, and 
2671 through 2680; 38 C.F.R. § 14.600 (2001).  A claim under 
the Federal Tort Claims Act is initiated by the filing of a 
Form SF 95, Claim for Damages, Injury, or Death.  That is the 
form prescribed by regulation to be used in a Federal Tort 
Claims Act.  See 38 C.F.R. § 14.604 (2001).  

Federal Tort Claims Act claims are filed pursuant to Title 28 
of the United States Code and are claims against the United 
States Government, not VA specifically.  The VA General 
Counsel and Regional Counsels have the responsibility of 
representing the VA in litigation of these claims.  See 
38 C.F.R. § 14.500 (the General Counsel is responsible to the 
Secretary for inter alia, all litigation arising in, or out 
of, the activities of the Department of Veterans Affairs or 
involving any employee thereof in his or her official 
capacity), §§ 14.600 to 14.617. The General Counsel may 
delegate or assign any matter within its jurisdiction to the 
Regional Counsels.  38 C.F.R. § 14.501.  Unlike claims for VA 
benefits under 38 U.S.C.A. § 1151 or any other section, 
claims under the Federal Tort Claims Act are adversarial in 
nature.  Negligence questions arising in tort claims may 
arise from any aspect of VA operations.  Many of these would 
be unrelated to the payment of benefits, automobile accidents 
or falls on VA property being common examples.  Claims under 
§ 1151 involve issues of carelessness, negligence, etc., 
arising only from VA medical care or vocational 
rehabilitation.

By contrast, claims for VA disability compensation and 
pension, including benefits awarded under § 1151 for 
disability resulting from VA treatment, are governed by Title 
38 of the United States Code.  Section 511(a) authorizes the 
Secretary to "decide all questions of law and fact necessary 
to a decision by the Secretary under a law that affects the 
provision of benefits to veterans or the dependents or 
survivors of veterans."  

Consistent with the basic differences between a Federal Torts 
Act Claim and a VA compensation or pension claim, there is no 
statutory provision or VA regulation that authorizes the 
acceptance of a SF-95 tort claim per se as either a formal or 
informal application for compensation under § 1151.  
Furthermore, there is nothing in the record to suggest that 
the Form SF-95 filed in December 1990 was submitted by the 
veteran as a claim for any VA benefit.  Therefore, in order 
for the Form SF-95 to warrant recognition as a § 1151 claim, 
it would have to satisfy the requirement of 38 C.F.R. § 3.154 
that it contain an expression of intent to apply for such 
benefit.  The assertions set forth therein amount in essence 
to allegations of VA malpractice in treating the veteran 
during hospitalizations in 1989.  These allegations are 
entirely consistent with a tort claim, for which the use of 
the form was prescribed.  Nothing therein states or implies 
that VA compensation was being sought in addition to tort 
damages.  In the absence of such a statement, the form may 
not be accepted as an informal claim for VA compensation.  
See also 38 C.F.R. §§ 3.151, 3.155 (2001).  

Accordingly, while the Board is able to find that a proper 
legal and factual basis exists for the acceptance of the June 
11, 1993, memorandum as an application for compensation under 
38 U.S.C.A. § 1151, no earlier date may be assigned since the 
December 1990 Federal Tort Claims Act claim did not satisfy 
the requirements for recognition as a § 1151 claim.  


ORDER

An effective date of June 11, 1993, but no earlier, for an 
award of disability compensation under the provisions of 
38 U.S.C.A. § 1151 is granted and the appeal is allowed to 
that extent, subject to the criteria governing the payment of 
monetary awards.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge 
? you a fee for representing you.


 

